DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on August 7, 2020, in which claim 1 is deleted, claims 2-21 are added and presented for examination.

Information Disclosure Statement
The information disclosure statement filed on August 5, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
The independent claims 2 and 12 include addition elements that are integrated into a practical application that render claims 2 and 12 eligible under 35 USC 101. The dependent claims 3-11 and 13-21 are incorporating the eligible subject matter of claims 2 and 12, they are also eligible under 35 USC 101.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims 2 and 12 recite “protection rules”. It unclear as to which rules the applicant is referred to. To be consistent with the original disclosure, Applicant is advised to amendment to the independent claims 1 and 12 to recite that the “protection rules” are “email protection rules”.
Claims 3-9, 11 and 13-19 and 21 are rejected for incorporating the deficiency of their respective base claims by dependency. The dependent claims 10 and 20 which are depended respectively on claims 2 and 12 if incorporate to the base claims will cure the deficiency.
However, claims 10 and 20 recite the clause “will be”. The term “will” raises doubt and uncertainty as to whether the function or operation proceeds the term will execute. Such term “will” renders claims 10 and 20 indefinite. Therefore, Applicant is advised to use a concrete term to replace the term “will” set forth in the claims. ”Appropriate amendment is required.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Please, see the comparison table below:
Instant Application
US 10,671,566
2. A networked data storage system for protecting electronic message data, the system comprising:
a first computing device comprising one or more hardware processors;
one or more protection rules provided in at least one storage device, wherein a server application transmits electronic messages generated by a first application executing on at least one client device to electronic message recipients, and additionally transmits at least some of the electronic messages generated by the first application for processing by the one or more hardware processors of the first computing device,

receive at least a first electronic message from the server application; and
based at least partly on the protection rules, identify a secondary storage computing device to which to transmit the first electronic message received from the server application,
wherein subsequent to identification of the secondary storage computing device by the one or more hardware processors of the first computing device, the first electronic message is transmitted to the identified secondary storage computing device for processing as part of an operation in which a secondary copy of the first electronic message is created and stored.
10. The system of Claim 2, wherein the protection rules include a list of a group of addresses and specifies that only electronic messages associated with the group of addresses will be transmitted for processing by the one or more hardware processors of the first computing device

at least one client computing device comprising a first application configured to generate emails;
a second computing device comprising one or more hardware processors;
one or more email protection rules provided in at least one storage device, the email protection rules comprising criteria, wherein an email server application transmits emails generated by the first application to recipients, and additionally transmits at least some of the emails generated by the first application for processing by the one or more hardware processors of the second computing 
receive at least a first email from the email server application; and 
based at least partly on the criteria of the email protection rules, identify a secondary storage computing device of a plurality of secondary storage computing devices to which to transmit the first email received from the email server application,
wherein subsequent to identification of the secondary storage computing device by the one or more hardware processors of the second computing device, the first email is transmitted to the identified secondary storage computing device for processing as part of an operation in which a secondary copy of the first email is created and stored 



3. The system of Claim 2, further comprising an application-specific data agent that interfaces with the first application of the client device to perform information management operations on files generated by the client device.

2. The system of claim 1, further comprising an application-specific data agent that interfaces with the first application of the client computing device to perform information management operations on files generated by the client computing device.
4. The system of Claim 2, wherein the first electronic message is sent to an address associated with the first computing device using an electronic messaging protocol, and the first electronic message is transmitted to the 


4. The system of claim 1, wherein user access to the secondary copy of the first email is based at least partly on whether a user had permission to access the first email when the first email was received by the one or more hardware processors of the second computing device.
6. The system of Claim 2, wherein the secondary copy of the first electronic message is stored in-line with transmission of the first electronic message to the one or more recipients of the first electronic message.
5. The system of claim 1, wherein the secondary copy of the first email is stored in-line with transmission of the first email to the one or more recipients of the first email.
7. The system of Claim 2, wherein the server application is not involved in creation or storage of the secondary copy of the first electronic message subsequent to transmitting the first electronic message for processing by the one or more hardware processors of the first computing device.
6. The system of claim 1, wherein the email server application is not involved in creation or storage of the secondary copy of the first email subsequent to transmitting the first email for processing by the one or more hardware processors of the second computing device.
8. The system of Claim 2, wherein the secondary copy of the first electronic message is created and stored transparent to the server application.
7. The system of claim 1, wherein the secondary copy of the first email is created and stored transparent to the email server application.
9. The system of Claim 2, wherein the server application does not reside on the first computing device.
8. The system of claim 1, wherein the email server application does not reside on the second computing device.
10. The system of Claim 2, wherein the protection rules include a list of a group of addresses and specifies that only electronic messages associated with the group of addresses will be transmitted for processing by the one or more hardware processors of the first computing device.
9. The system of claim 1, wherein the criteria lists a group of email addresses and specifies that only emails associated with the group of email addresses will be transmitted for processing by the one or more hardware processors of the second computing device.
11. The system of Claim 2, wherein the client device and the first computing device reside in a primary storage subsystem of the data storage system, and wherein the secondary storage 




Instant Application

US 10,671,566
12. A computer-implemented method of protecting electronic message data, the method comprising:
with a server application, transmitting electronic messages generated by a first application executing on at least one client device to one or more recipients of the electronic messages;
transmitting with the server application a subset of the electronic messages generated by the first application to a first computing device;
with the first computing device, receiving from the server application at least a first electronic message of the subset of electronic messages;
accessing from at least one storage device a set of protection rules comprising;
based at least partly on the protection rules, identifying with the first computing device a secondary storage computing device to which to transmit the first electronic message received from the server application,
wherein subsequent to identification of the secondary storage computing device by the first computing device, the first electronic message is transmitted to the identified secondary storage computing device for processing as part of an operation in which a secondary copy of the first electronic message is created and stored.
protection rules include a list of addresses and specifies that only electronic messages associated with the list of addresses will be transmitted to the first computing device.


with an email server application, transmitting emails generated by a first application executing on at least one client computing device to one or more recipients of the emails;
transmitting with the email server application a subset of the emails generated by the first application to an email protection processor which executes on one or more computer processors;
with the email protection processor, receiving at least a first email from the email server application, the first email belonging to the subset of the emails;
accessing from at least one storage device a set of email protection rules comprising criteria;
based at least partly on the criteria of the email protection rules, identifying with the email protection processor a secondary storage computing device of a plurality of secondary storage computing devices to which to transmit the first email received from the email server application,
wherein subsequent to identification of the secondary storage computing device by the email protection processor, the first email is transmitted to the identified secondary storage computing device for processing as part of 


13. The computer-implemented method of Claim 12, further comprising interfacing with the first application using an application-specific data agent to perform information management operations on files generated by the client device.
12. The computer-implemented method of claim 11, further comprising interfacing with the first application using an application-specific data agent to perform information management operations on files generated by the client computing device.
14. The computer-implemented method of Claim 12, wherein said transmitting with the server application the subset of the electronic messages comprises transmitting the first electronic message to an address associated with the first computing device using an electronic messaging protocol, and wherein the first electronic message is transmitted to the identified secondary storage computing device without using an electronic messaging protocol.
13. The computer-implemented method of claim 11, wherein said transmitting with the email server application the subset of the emails comprises transmitting the first email to an email address associated with the email protection processor using an email protocol, and wherein the first email is transmitted to the identified secondary storage computing device without using an email protocol.
15. The computer-implemented method of Claim 12, wherein user access to the secondary copy of the first electronic message is based at least partly on whether a user had permission to access the first electronic message when the first electronic message was received by the first computing device.
14. The computer-implemented method of claim 11, wherein user access to the secondary copy of the first email is based at least partly on whether a user had permission to access the first email when the first email was received by the email protection processor.
16. The computer-implemented method of Claim 12, wherein the secondary copy of the first electronic message is stored in-line with transmission of the first electronic message to the one or more recipients of the first electronic message.
15. The computer-implemented method of claim 11, wherein the secondary copy of the first email is stored in-line with transmission of the first email to the one or more recipients of the first email. 
17. The computer-implemented method of Claim 12, wherein the server application is not involved in creation or storage of 


17. The computer-implemented method of claim 11, wherein the secondary copy of the first email is created and stored transparent to the email server application.
19. The computer-implemented method of Claim 12, wherein the server application does not reside on the first computing device
18. The computer-implemented method of claim 11, wherein the email server application and the email protection processor reside on different computing devices
20. The computer-implemented method of Claim 12, wherein the protection rules include a list of addresses and specifies that only electronic messages associated with the list of addresses will be transmitted to the first computing device.
19. The computer-implemented method of claim 11, wherein the criteria lists a group of email addresses and specifies that only emails associated with the group of email addresses will be transmitted to the email protection processor. 
21. The computer-implemented method of Claim 12, wherein the client device and the first computing device reside in a primary storage subsystem, and wherein the secondary storage computing device resides in a secondary storage subsystem.
20. The computer-implemented method of claim 11, wherein the client computing device and the email protection processor reside in a primary storage subsystem, and wherein the secondary storage computing devices reside in a secondary storage subsystem.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20080284561-A1 and US7,921,284B1(involved in protecting data applied to an electronic communication device for outputting and deleting preset protected data stored therein while the electronic communication device receives a data output instruction).

US-8,038,722B2 (involved in protecting and safeguarding the privacy of information and data stored on such devices).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.









/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 30, 2021